Citation Nr: 1503897	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder. 

2.   Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from September 1990 to June 1991 and from March 2003 to May 2004.  He is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In his May 2010 substantive appeals, the Veteran requested a Board hearing before a Veterans Law Judge.  He clarified in an August 2014 communication that he wished to testify at a Board video-conference hearing.  As such, in a September 2014 letter, the Veteran was informed that his requested hearing had been scheduled for October 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran canceled his Board hearing.  Therefore, the Board finds that such request has been withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2014). 

In October 2014, the Veteran submitted additional evidence consisting of a September 2014 letter from his PTSD treatment provider with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.  The Board further notes that, in addition to the September 2014 letter, additional evidence, to include VA treatment records, Vet Center records, and Social Security Administration (SSA) records, has been received since the AOJ last considered the Veteran's claims in the November 2013 supplemental statement of the case.   However, as his claims are being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

In June 2014, which was later clarified in December 2014, the Veteran submitted a claim of entitlement to an increased rating for recurrent bronchitis.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran claims that his PTSD is more severe than the currently assigned rating.  Therefore, he alleges that a rating in excess of 50 percent is warranted.  Furthermore, he alleges that his service-connected disabilities, to specifically include his PTSD, render him unemployable and, as such, a TDIU is warranted.

The Veteran was last afforded a VA examination for his PTSD in May 2013, at which time, the examiner determined that his PTSD was manifested by occupational and social impairment with reduced reliability and productivity and assigned a Global Assessment of Functioning (GAF) score of 55.  In this regard, the examiner noted that the Veteran's PTSD placed a strain on his family relationships, and he had very limited social engagement and involvement in the community.  The Veteran's PTSD were noted to included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control.

Thereafter, in September 2014, the Veteran's treatment provider at the Vet Center submitted a statement regarding the severity of the Veteran's PTSD.  In this regard, while the Veteran's treatment provider indicated that his PTSD resulted in reduced reliability and productivity due to symptoms such as flattened affect; circumlocutory or stereotyped speech; panic attacks more than once a month; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, which is the criteria for a 50 percent rating, he reported symptomatology indicative of a higher rating.  Specifically, he noted that the Veteran had difficulty functioning in a variety of settings, to include the competitive job market, in that his symptoms create major interpersonal conflict and he has experienced problems in the work place since his return from combat.  He further indicated that the Veteran experienced major problems associated with interacting with family members and significant others as he tended to isolate himself, and difficulty initiating and maintaining effective relationships.  The Veteran's treatment provider indicated that his PTSD symptomatology included suicidal ideation, fixation rituals that interfere with his daily routines, survivor guilt, anger outbursts, mood swings, daily depressive and anxiety-related symptoms, neglect of personal hygiene and health, difficulty sleeping, rituals, nightmares, and flashbacks.  Furthermore, the Veteran's treatment provider stated that the Veteran's GAF score was currently at 50, but in the past few months, it had fallen to 40 because of his PTSD related symptoms mainly dealing with depression.  

The Board notes that, while both the May 2013 VA examiner and September 2014 treatment provider indicated that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, the symptomatology described included symptomology indicative of a 70 percent disability rating.  In addition, as the September 2014 report suggests that the Veteran's PTSD symptomatology may have increased in severity since the May 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Regarding the Veteran's TDIU claim, when a schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for PTSD (rated as 50 percent disabling effective December 29, 2005), sinusitis (rated as 10 percent disabling effective May 25, 2004, and 30 percent disabling since July 22, 2011), left shoulder tendonitis (rated as 10 percent disabling from May 25, 2004), left rib fracture (rated as 10 percent disabling from May 25, 2004), recurrent bronchitis (rated as 10 percent disabling from December 29, 2005), tinnitus (rated as 10 percent disabling from August 20, 2007), and folliculitis and keloidalis (rated as noncompensable from June 22, 1991).  Thus, as relevant to the appeal period, the Veteran's combined evaluation is 70 percent effective December 29, 2005, and 80 percent effective July 22, 2011.   Thus, he meets the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) for the entire appeal period.  

The Board first finds that the Veteran's claim of entitlement to TDIU must be remanded because it is inextricably intertwined with the remanded claim of entitlement to an increased rating for PTSD and the referred claim of entitlement to an increased rating for bronchitis.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such increased rating claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The Board also finds that further development is warranted regarding the Veteran's TDIU claim.  In this regard, the record reflects that he had a post-service injury when he was working and twisted his back carrying a tire to a conveyor belt.  Specifically, he heard a pop in the lower back and his left leg gave out and he fell to the ground.  It was noted at the August 2008, March 2009, and May 2013 VA examinations that he stopped working due to his nonservice-connected back disability.  However, in August 2005, SSA found that his back condition was not severe enough to keep him from working.  

The August 2008 VA examiner found that the primary reason for the Veteran's unemployment was his back condition.  The examiner further determined that the Veteran's service-connected bronchitis was not expected to interfere with his ability to work, his service-connected left shoulder moderately impaired him for manual work, and, based on his service-connected medical conditions, he may not be able to perform manual labor but should be able to perform sedentary type of work.

In various VA examinations in May 2013, it was determined that the Veteran's skin condition, respiratory condition, shoulder condition, and sinusitis conditions did not impact his ability to work.  It was further stated that the Veteran's service-connected sinusitis, left shoulder tendonitis, left rib fracture, bronchitis, and folliculitis do not impact his ability to obtain and sustain gainful physical or sedentary employment.  Specifically, they did not cause any physical challenges that would prevent him from performing employment duties.  It was stated in May 2013 that the Veteran's tinnitus impacted the ordinary conditions of daily life including his ability to work. In a September 2013 VA examination addendum opinion it was stated that, based solely on his PTSD symptoms, the Veteran was able to maintain gainful employment.  It was noted that the Veteran had been working at the Michelin Tire Company for 20 years prior to his retirement for medical reasons in March 2005.  In September 2014, it was stated that the Veteran's anger, withdrawal, and difficulty concentrating affected his functioning in a social or work environment.   

The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.  Thus, on remand, an addendum opinion regarding the impact that the Veteran's service-connected disabilities in combination have on his employability should be obtained.    

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disorders.  Thereafter, any identified records, to include updated VA treatment records dated from November 2014 to the present, should be obtained for consideration in the Veteran's appeal.  Finally, as indicated in the Introduction, additional evidence has been added to the record, to include SSA records, VA treatment records, and Vet Center treatment records after the issuance of the November 2013 supplemental statement of the case and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the November 2013 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his service-connected disabilities, to include his PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated from November 2014 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning, to include whether such renders him unemployable.  The examiner should assign a GAF score and explain the basis for this finding.  

All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the foregoing development, forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability. The record contents must be made available for review. The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of PTSD, sinusitis, left shoulder tendonitis, left rib fracture, recurrent bronchitis, tinnitus, and folliculitis/ keloidalis in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred issue of entitlement to an increased rating for recurrent bronchitis, the Veteran's claims should be readjudicated based on the entirety of the evidence, including all evidence received since the November 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

